Dismissed and Memorandum Opinion filed June 24, 2010.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00305-CV
____________
 
HERMILA CONCEPTION M. TREVINO, Appellant
 
V.
 
HECTOR AND MARIA DEL ROSARIO MENDEZ, Appellees
 

 
On Appeal from the 63rd District Court
Val Verde County, Texas
Trial Court Cause No. 217656
 

 
MEMORANDUM
OPINION
This appeal is from a judgment signed March 5, 2010.  No
clerk’s record has been filed.  The clerk responsible for preparing the record
in this appeal informed the court appellant did not make arrangements to pay
for the record.  
On May 17, 2010, notification was transmitted to all parties
of the court’s intention to dismiss the appeal for want of prosecution unless,
within fifteen days, appellant paid or made arrangements to pay for the record
and provided this court with proof of payment.  See Tex. R. App. P. 37.3(b).
Appellant has not provided this court with proof of payment
for the record. Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Panel consists of Justices
Anderson, Frost, and Seymore.